On Petition for Rehearing.
PER CURIAM.
It is not necessary for us to say that, in the case of a gift to the donor and the donee as joint owners, the donor can in no circumstances retain custody of the property on the theory that the possession of one joint donor is the possession of both; although In re Bates’ Estate, Sun, 21 N.Y.S.2d 306, affirmed 259 App.Div. 968, 20 N.Y.S.2d 1012, seems4 to hold that delivery is necessary even in the case of a gift by a donor to himself and another as joint donees. The plaintiff’s letter of December 21, 1936, which authorized the decedent to collect the interest on the mortgages and to keep it as her own, was incorporated into the succeeding assignments, regardless of their formal terms; and the plaintiff never in equity became a joint owner at all. The assignments gave her nothing but an interest in survivorship; that is, a contingent remainder. While a donor may by deed create such a future interest as well as a present interest, there is no reason for *710saying that delivery is any less necessary in one case than in the other; and certainly the donor’s possession cannot be imputed to the donee.
Petition denied.